NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 19 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   17-10035

                Plaintiff-Appellee,              D.C. No. 2:13-cr-00742-NVW

 v.
                                                 MEMORANDUM*
RAMON CARRENO-OCHOA,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Ramon Carreno-Ochoa appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for assault of a federal

officer resulting in bodily injury, in violation of 18 U.S.C. §§ 111(a) and (b), 1114.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Carreno-Ochoa’s counsel



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. Carreno-Ochoa has filed a pro se supplemental

brief. No answering brief has been filed.

      Carreno-Ochoa waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We decline to address on direct appeal Carreno-Ochoa’s pro se claim of

ineffective assistance of counsel. See United States v. Rahman, 642 F.3d 1257,

1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                            2                                   17-10035